In the
                                Missouri Court of Appeals
                                            Western District
STATE OF MISSOURI,                                          )
                                                            )
                    Respondent,                             )   WD83787
                                                            )
v.                                                          )   OPINION FILED: June 29, 2021
                                                            )
ROBERT F. SEATON,                                           )
                                                            )
                     Appellant.                             )

                   Appeal from the Circuit Court of Platte County, Missouri
                         The Honorable James W. Van Amburg, Judge

Before Division Four: Cynthia L. Martin, Chief Judge, Presiding, Lisa White Hardwick,
                       Judge and Thomas N. Chapman, Judge


       Robert F. Seaton ("Seaton") appeals from a judgment denying his Rule 29.15 1

amended motion for postconviction relief following an evidentiary hearing.                                   Seaton

contends that the motion court clearly erred in denying his amended motion because trial

counsel was ineffective by failing to object to admission of a portion of Seaton's video

interview where Seaton invoked his right to remain silent, resulting in prejudice. Finding

no error, we affirm.


       1
           All Rule references are to Missouri Court Rules, Volume I -- State, 2021, unless otherwise indicated.
                            Factual Background and Procedural History

         Seaton was convicted after a jury trial of one count of statutory rape in the first

degree, two counts of statutory sodomy in the first degree, and one count of child

molestation in the first degree. His conviction was affirmed in a per curiam order. State

v. Seaton, 495 S.W.3d 832 (Mo. App. W.D. 2016). On direct appeal, Seaton claimed that

the trial court plainly erred in failing to grant a mistrial after the State committed a Doyle2

violation by playing a portion of the video of Seaton's interview with a police detective

where Seaton invoked his right to remain silent after first having waived that right. In an

unpublished memorandum opinion explaining the reasons for affirming Seaton's

conviction,3 we found no plain error because the portion of the video about which Seaton

complained:

         [did] not show that [Seaton] failed to answer a direct charge of guilt or that
         he refused to answer a question requiring an admission or denial of guilt.
         Instead, this testimony shows [Seaton's] agitation as to conversation about
         the victim's mother. Because the conversation did not even address the
         victim of the alleged criminal acts, the video does not necessarily create an
         inference of [Seaton's] guilt.

         Seaton timely filed a pro se Rule 29.15 motion for postconviction relief.

Appointed counsel timely filed an amended motion ("Motion"). The Motion alleged that

trial counsel rendered ineffective assistance by failing to object to the State's admission of

the portion of Seaton's video interview where Seaton invoked his right to remain silent,

         2
           Doyle v. Ohio, 426 U.S. 610 (1976).
         3
           An unpublished memorandum opinion is neither binding nor of precedential value in unrelated cases.
Craft v. Philip Morris Cos., 190 S.W.3d 368, 376 (Mo. App. E.D. 2005). However, an unpublished opinion is
controlling to dispose of, and thus binds the parties with respect to, the case decided. Theroff v. Dollar Tree Stores,
Inc., 591 S.W.3d 432, 438 n.6 (Mo. banc 2020) ("[A]n unpublished memorandum opinion is for the parties."); see,
e.g., State v. Johnson, 617 S.W.3d 439, 443-44 (Mo. banc 2021) (holding that judgment in criminal case that was
appealed and affirmed "in an unpublished memorandum" was final and binding on a criminal defendant, and was
not subject to review pursuant to a motion for new trial filed decades later).

                                                           2
creating the inference that Seaton was guilty of the crimes for which he was on trial. The

Motion alleged that Seaton was prejudiced by trial counsel's ineffective assistance

because, had counsel objected, the objection would have been sustained, and it is

reasonably likely that the result of Seaton's trial would have been different.

       At the evidentiary hearing on the Motion, Seaton admitted a DVD of the video

interview, and a transcript from the underlying criminal case in which the video interview

had been transcribed. Seaton did not testify, but called trial counsel to testify as his only

witness. Trial counsel testified as follows:

       Postconviction Counsel:      . . . [H]ow would you describe the case against
                                    [Seaton]? . . . .

       Trial Counsel:       It was going to be what I would call a "he-said, she-
                            said" situation. The two young girls but no physical
                            evidence and just their testimony against [Seaton's]
                            testimony.

       Postconviction Counsel:      And so how strong did you feel the evidence
                                    was against [Seaton]?

       Trial Counsel:       I didn't believe it was that strong.

       Postconviction Counsel:      And what was your defense in the case?

       Trial Counsel:       Basically, that he didn't do it. This was a situation
                            where the younger of the two sisters made this story up
                            for a particular reason that we brought out in trial.

       ....

       Postconviction Counsel:       And [Seaton] testified in his own defense;
                                     correct?

       Trial Counsel:       Yes, he did.



                                               3
Postconviction Counsel:   How important was [Seaton's] credibility to
                          your defense in the case?

Trial Counsel:     I thought it was crucial.

Postconviction Counsel:   And sort of just as a general matter, as a
                          criminal defense attorney, do you have concerns
                          just generally about a jury learning that your
                          client refused to speak with police?

Trial Counsel:     Yes.

Postconviction Counsel:   And what are your concerns there?

Trial Counsel:     That they -- That he would have something to hide.

Postconviction Counsel:   And now, as part of your preparation for trial,
                          did you review [Seaton's] interrogation?

Trial Counsel:     Yes, I did.

Postconviction Counsel:   And did you anticipate the State was going to
                          play that at trial?

Trial Counsel:     Yes, I did.

....

Postconviction Counsel:   And in watching the interrogation, do you recall
                          [Seaton] invoking the right to remain silent and
                          to an attorney that ceased the interrogation?

Trial Counsel:     Yes.

....

Postconviction Counsel:   Now, do you recall ever considering objecting
                          to [Seaton's] invocation of, you know, his right
                          to remain silent and right to an attorney, to that
                          being presented to the jury?

Trial Counsel:     I don't recall.


                                     4
       Postconviction Counsel:     And so do you recall having any sort of
                                   strategic reason for not objecting to that?

       Trial Counsel:       Since I don't recall whether or not I wanted to object,
                            no; but I felt like there were times--with credibility
                            being an issue, being able to show the jury that
                            [Seaton] was completely cooperative with the police,
                            and that only at the time that he became frustrated with
                            their lack of indicating to him why he was there, did he
                            ask for an attorney.

       Postconviction Counsel:     And, I mean, would you consider that--as a
                                   criminal defense attorney--would you consider
                                   that a big issue coming in that your client
                                   invoked [sic] right to an attorney, right to
                                   remain silent, in an interrogation?

       Trial Counsel:       I think it would depend on the totality of the
                            interrogation.

On cross-examination, trial counsel testified as follows:

       State's Counsel:     . . . [Y]ou had watched the video prior to the day of
                            trial; had you not?

       Trial Counsel:       Yes, I had.

       State's Counsel:     And were you concerned with the content of the video
                            at all?

       Trial Counsel:       No. I believe that the video showed my client being
                            cooperative. My client didn't have anything--in the
                            video, it showed that he had nothing to hide. He was
                            explaining to the police what he thought he was there
                            for, which was a car accident that had occurred.

       State's Counsel:     And is it fair to say that you also wanted the jury to see
                            the video, given your opinion of what that video did
                            for him?

       Trial Counsel:       Absolutely.



                                             5
       The motion court entered its findings of fact and conclusions of law and judgment

on April 14, 2020 ("Judgment"). The motion court found that trial counsel was familiar

with the content of the videotaped interview, and did not object to the jury hearing the

interview "because he did not want to draw undue attention to the point and because he

felt that [Seaton's] cooperation, attitude and demeanor as portrayed in the video might

actually be beneficial with the jury." The motion court found that "trial counsel had a

clear and reasonable trial strategy in not objecting to the video presented by the State."

The motion court found that "[t]rial counsel's decision was informed with respect to the

content of the video and based in part on his evaluation of how that video might be

received by the jury." The motion court thus found that "trial counsel's performance at

trial was reasonable trial strategy and professional, his decision made in the careful

exercise of reasonable professional judgment."

       The motion court also found that "the evidence against [Seaton] was substantial,

and [Seaton] makes no claim to the contrary, but merely speculates as to the possibility

that a single objection at that point in the trial might have resulted in an entirely different

verdict." The motion court thus concluded that Seaton "failed to demonstrate prejudice

caused by counsel's alleged errors and has failed to establish that there was a reasonable

probability that the outcome of the trial would have been different, but for counsel's

alleged error."

       The motion court denied Seaton's Motion. Seaton filed this timely appeal.

                                    Standard of Review



                                              6
       Our review of the denial of a Rule 29.15 motion is limited to determining whether

the motion court's findings of fact and conclusions of law are clearly erroneous. Rule

29.15(k). "A judgment is clearly erroneous when, in light of the entire record, the court

is left with the definite and firm impression that a mistake has been made." Davis v.

State, 486 S.W.3d 898, 905 (Mo. banc 2016) (quoting Swallow v. State, 398 S.W.3d 1, 3

(Mo. banc 2013)). "The motion court's findings are presumed correct." Id. (citing

Johnson v. State, 406 S.W.3d 892, 898 (Mo. banc 2013)).

                                         Analysis

       In a single point on appeal, Seaton argues that the motion court committed clear

error by denying the Motion because trial counsel was ineffective by failing to object to

the portion of Seaton's video interview where he invoked his rights "in that strategic

decisions must be reasonable," and "prejudice results in a close case where the improper

evidence undercuts the defense."

       "To be entitled to post-conviction relief for ineffective assistance of counsel, a

movant must show by a preponderance of the evidence that his or her trial counsel failed

to meet the Strickland test in order to prove his or her claims." Davis, 486 S.W.3d at

905-06 (citing Strickland v. Washington,466 U.S. 668 (1984)).           "Under Strickland,

Movant must demonstrate that: (1) his trial counsel failed to exercise the level of skill and

diligence that a reasonably competent trial counsel would in a similar situation, and (2)

he was prejudiced by that failure." Id. at 906 (citing Strickland, 466 U.S. at 687).

       "Movant must overcome the strong presumption that trial counsel's conduct was

reasonable and effective." Id. (citing Johnson, 406 S.W.3d at 899). "To overcome this

                                             7
presumption, a movant must identify 'specific acts or omissions of counsel that, in light

of all the circumstances, fell outside the wide range of professional competent

assistance.'" Id. (quoting Zink v. State, 278 S.W.3d 170, 176 (Mo. banc 2009)).

       "To establish relief under Strickland, a movant must prove prejudice."               Id.

(quoting Johnson, 406 S.W.3d at 899). "Prejudice occurs when 'there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different.'" Id. (quoting Deck v. State, 68 S.W.3d 418, 429 (Mo. banc

2002)).

       This court need not "address both [Strickland] prongs if the movant has failed to

make a sufficient showing on one." Taylor v. State, 382 S.W.3d 78, 81 (Mo. banc 2012)

(citing Strickland, 466 U.S. at 697). "If the ineffectiveness claim can be disposed of

because of lack of sufficient prejudice, that course should be followed." Id. (citing

Strickland, 466 U.S. at 697).

       Seaton's point on appeal addresses both Strickland prongs.               However, in

addressing prejudice, Seaton alleges only that "prejudice results [from deficient

performance] in a close case." The point presumes this was a "close case," and leaves

unchallenged the motion court's contrary findings that "the evidence against [Seaton] was

substantial, and [Seaton] makes no claim to the contrary," and that Seaton thus did not

establish prejudice as he "merely speculate[d] . . . that a single objection . . . in the trial

might have resulted in an entirely different verdict." On that basis alone, the Judgment

must be affirmed. KDW Staffing, LLC v. Grove Constr., LLC, 584 S.W.3d 833, 837-38

(Mo. App. W.D. 2019) (holding that the failure to challenge an articulated ground for the

                                              8
trial court's ruling is fatal to appeal); see also Taylor, 382 S.W.3d at 81 ("If the

ineffectiveness claim can be disposed of because of lack of sufficient prejudice, that

course should be followed.").

       Even if we overlook this fatal deficiency, we would not be persuaded by Seaton's

argument addressing prejudice. Seaton acknowledges the motion court's finding that

Seaton failed to establish Strickland prejudice--that is "a reasonable probability that, but

for counsel's unprofessional errors, the result on the proceeding would have been

different." Baumruk v. State, 364 S.W.3d 518, 526 (Mo. banc 2012) (quoting Edwards v.

State, 200 S.W.3d 500, 518 (Mo. banc 2006)). However, Seaton argues, without citation

to authority, that to determine Strickland prejudice when a Doyle violation is raised in a

postconviction motion, we should apply the prejudice analysis applicable to Doyle

violations raised on direct appeal.

       This argument is not preserved for our review. "Mere conclusions and the failure

to develop an argument without support from legal authority preserve nothing for

review." Wallace v. Frazier, 546 S.W.3d 624, 628 (Mo. App. W.D. 2018) (Nicol v.

Nicol, 491 S.W.3d 266, 271 (Mo. App. W.D. 2016)). In addition, the argument suggests

that the motion court employed the wrong legal standard to determine whether Seaton

established prejudice, a claim of error that is not expressed or fairly contemplated by

Seaton's point on appeal. KDW Staffing, LLC, 584 S.W.3d at 837 n.4 (Mo. App. W.D.

2019) (holding that issues raised in the argument portion of a brief that exceed the scope

of the point relied on are not preserved for appellate review pursuant to Rule

84.04(d)(1)).

                                             9
         Even if we reached the merits of Seaton's prejudice contentions developed in the

argument portion of his brief, we would find them to be without merit. It is true, as

Seaton notes, that the Missouri Supreme Court has identified four factors that are relevant

to determining the prejudicial effect of a Doyle violation on direct appeal, namely: "(1)

whether the government made repeated Doyle violations, (2) whether any curative effort

was made by the trial court, (3) whether the defendant's exculpatory evidence is

transparently frivolous, and (4) whether the other evidence of the defendant's guilt is

otherwise overwhelming." State v. Dexter, 954 S.W.2d 332, 340 (Mo. banc 1997) (citing

Brecht v. Abrahamson, 507 U.S. 619, 639 (1993)).4                            But the essential predicate to

considering the prejudicial effect of a Doyle violation is to first determine that a Doyle

violation occurred. Id. (observing that "[o]nce a Doyle violation has been found," the

identified factors should be considered in connection with the prejudice analysis).

         Seaton concedes that on direct appeal, his plain error claim that the State

committed a Doyle violation by playing Seaton's video interview was rejected because

this Court found Seaton suffered no manifest injustice or miscarriage of justice sufficient

to warrant a finding of prejudicial error. [Appellant's Brief, p. 24, n. 1] Seaton attempts

to distance himself from this holding by citing to Deck v. State, 68 S.W.3d 418, 426 (Mo.

banc 2002), which held that Strickland's prejudice standard requiring a reasonable

probability that but for trial counsel's errors, the result of a proceeding would have been

         4
           These factors inform the prejudice analysis where the Doyle violation is preserved as a claim of error on
direct appeal, in which case the burden shifts to the State to prove that a federal constitutional error was harmless
beyond a reasonable doubt. Dexter, 954 S.W.2d at 340 n.1 (citing Chapman v. California, 386 U.S. 18 (1967).
These factors also inform the prejudice analysis where the Doyle violation is not preserved on direct appeal, and is
subject to plain error review, requiring the defendant to establish a plain error affecting substantial rights and
resulting in manifest injustice. Id.

                                                          10
different, is a lower standard than plain error prejudice on direct appeal, which requires

that error be outcome determinative. But Seaton's attempt to distance himself from the

result reached in his direct appeal disregards that we did not find that Seaton failed to

establish manifest injustice notwithstanding a Doyle violation, but instead found that

Seaton failed to establish that the State's playing of the video interview constituted a

Doyle violation.

       Seaton is bound by this determination.5 And even were he not, we would reach

the same conclusion here.

       Once the defendant revokes the waiver of his right to remain silent, the
       state can show the circumstances under which an interrogation was
       terminated. Nonetheless, any evidence describing the conclusion of an
       interrogation must be carefully scrutinized. Evidence in regard to the
       conclusion of an interrogation which reveals that the defendant was failing
       to answer a direct charge of guilt is improper. Likewise, evidence which
       reflects that the defendant "clammed up" under circumstances calling
       imperatively for an admission or denial should not be admitted. However,
       to the extent that no inference of guilt can reasonably be drawn from
       evidence describing the conclusion of an interrogation, it is admissible.

State v. Ellmaker, 611 S.W.3d 320, 332 (Mo. App. W.D. 2020) (quoting State v. Frazier,

927 S.W.2d 378, 379-80 (Mo. App. W.D. 1996)); see also State v. Ervin, 398 S.W.3d. 95,

100-01 (Mo. App. S.D. 2013) (holding explanation of circumstances for defendant's

invocation of right to remain silent after first waiving that right did not violate Doyle and

was admissible where the evidence did not create an impermissible inference of guilt).

This principle is consistent with the fact that a Doyle violation only occurs when a




       5
           See supra note 3.

                                             11
defendant's post-Miranda silence is "used to impeach the defendant at trial." State v.

Rice, 573 S.W.3d 55, 72 (Mo. banc 2019) (citing Doyle, 426 U.S. at 618).

       A review of the transcribed version of Seaton's video interview confirms that

Seaton was Mirandized at the beginning of the interview; that Seaton was asked if he

wished to speak with the detective, to which Seaton responded "[i]n regards to what?";

that the detective responded that he was "not going to get into it just yet" unless Seaton

was wanting to waive his rights; that Seaton agreed to be interviewed though he

repeatedly asked why he was being interviewed; that Seaton had called the police out of

concern his son-in-law was drunk with one of Seaton's young grandchildren in a vehicle;

that when police arrived to investigate this complaint, Seaton was told that there was a

"hold" on him, though the police did not know why, and was thus taken to jail to await an

interview; that when asked if anything had gone on in the last six months that the police

might want to talk to him about, Seaton could think only of a traffic ticket for a vehicle

accident that he had not yet paid; and that Seaton again indicated he had no idea why the

detective wanted to talk to him.

       At that point in the interview, the detective asked Seaton if there was a girl with

Seaton in the car at the time of the accident. Seaton confirmed there was, and that the girl

was someone he happened to know who had been around for a couple of months, though

Seaton and the girl were not dating. The detective then asked Seaton about his last

relationship, to which Seaton responded that he had previously dated a girl named

"Renee." The detective, through a series of questions, was able to confirm that "Renee"



                                            12
was "Laura Renee,"6 though Seaton knew her as "Renee." Seaton confirmed that he and

Laura (Renee) had been an item for four or five years.                              When asked about the

relationship, Seaton described Renee as an alcoholic, while he does not drink, and that

things didn't work out, though he had tried many times to help her. The detective

continued to ask questions about Renee, including where she and Seaton had lived during

their relationship. When the questions again turned to Renee being an alcoholic, Seaton

lost patience, and told the detective "that's about as far as I'm going to go with it because

I don't even know why I am sitting here answering these questions about Laura." The

detective persisted and asked if Laura "[did] . . . anything other than drink," to which

Seaton responded "that's between her and you." The detective next asked Seaton if he did

"anything" with Laura, to which Seaton responded, "No, I don't do anything. Okay?"

       Seaton then expressed frustration that he was "answering a bunch of questions

about things" without knowing what the concern was, and that "until I find that out

maybe I will call me an attorney." Seaton also told the detective he needed his medicine

(having already described serious health issues during background questions), and that he

was "sitting here, sweat pouring off of me, [and] sick." Seaton said he was "trying to be

[as] polite and nice as I can," but that he was "starting to feel like I am being interrogated

for something." Seaton said he was not trying to be rude, but that until he could figure

out what was going on, he had the right to stop answering questions and intended to do so

because he wanted to go home. Seaton said he was sick and tired and needed his

medicine, and that he was done talking because "I'm sitting here and I have no idea why."

       6
           "Laura Renee" is the mother of the victim of the crimes of which Seaton was convicted.

                                                         13
       The State was permitted to explain the circumstances under which Seaton's

interview ended, unless those circumstances revealed Seaton was "failing to answer a

direct charge of guilt," or "clammed up under circumstances calling imperatively for an

admission or denial" of guilt. Ellmaker, 611 S.W.3d at 332 (quoting Frazier, 927 S.W.2d

at 380). Seaton does not argue that the circumstances under which his interview ended

directly implicated his guilt. Nor can that conclusion be reasonably reached based on our

review of the interview. Seaton has not sustained his burden to establish Strickland

prejudice because the essential premise that the State's playing of the video interview was

a Doyle violation is not borne out by the record.

       Seaton's failure to establish Strickland prejudice ends our inquiry. However, it is

worth noting that our conclusion that the video interview did not rise to the level of a

Doyle violation aligns with trial counsel's strategic decision that Seaton stood to gain

from the video interview being played given his polite and cooperative interaction with

the detective.   Trial counsel's strategic decision to bolster Seaton's credibility by

permitting the jury to hear Seaton's interview, including the invocation of his right to

remain silent after becoming frustrated with questions about an old girlfriend under

circumstances that afforded Seaton no insight into why he was being interviewed, is

subject to a "strong presumption that trial counsel's conduct was reasonable and

effective." Davis, 486 S.W.3d at 906 (citing Johnson,406 S.W.3d at 899). "To overcome

this presumption, a movant must identify 'specific acts or omissions of counsel that, in

light of all the circumstances, fell outside the wide range of professional competent

assistance.'" Id. (quoting Zink, 278 S.W.3d at 176). Seaton has not sustained this burden.

                                            14
Though he expresses the opinion that it can never be strategically reasonable to permit a

jury to hear a person invoke the right to remain silent, Seaton offered no evidentiary

support for this opinion during his hearing, and trial counsel's testimony suggested to the

contrary.

       The motion court found not only that trial counsel had a reasonable trial strategy to

not object to the portion of the video that involved Seaton's invocation of the right to

remain silent, but also that trial counsel did not want to draw undue attention to the

invocation of rights by objecting. Seaton complains this is an inherently inconsistent

finding because it cannot be both that a permissible trial strategy supports allowing

questionable evidence to be admitted because of a possible advantage to the defendant,

and that the failure to object to the admission of evidence is justified by a desire to avoid

drawing undue attention to the evidence. We disagree. Had trial counsel objected (by an

in limine motion or at trial) to the portion of the video interview where Seaton invoked

his rights, it is likely the objection would not have been sustained because the invocation

of rights did not create an impermissible inference of guilt and was admissible to explain

the circumstances that led to the Seaton's interview terminating. Ellmaker, 611 S.W.3d at

332-34; Ervin, 398 S.W.3d at 99-101; Frazier, 927 S.W.2d at 379-80. An objection

would have drawn attention to evidence trial counsel did not want the State to emphasize

under circumstances where the objection would not likely have been sustained. At the

same time, trial counsel felt the better strategy was to emphasize that the totality of the

video interview portrayed Seaton as cooperative because he only got frustrated and ended



                                             15
the interview after twenty-five minutes of inquiry that afforded no insight into why

Seaton was being questioned.

         To this point, it is noteworthy that during the presentation of evidence, the State

never emphasized or referred to Seaton's invocation of the right to remain silent after first

waiving that right, even though Seaton testified in his own defense at trial and was

subject to cross-examination. In fact, the State never mentioned Seaton's decision to stop

answering questions during his interview until rebuttal closing, when the State responded

to trial counsel's closing argument that despite a twenty-five-minute interview with

Seaton, the Detective never asked Seaton "the question" about the crimes for which he

was tried. The State responded to this "opened door" by arguing the Detective never

asked "the question" because Seaton decided not to answer any more questions.7

         Seaton has not alleged that trial counsel was ineffective by referring to Seaton's

video interview during closing to argue that Seaton was not being evasive in an effort to

bolster Seaton's credibility. And Seaton has not alleged that trial counsel was ineffective

by referring to the fact that Seaton was never asked about the crimes with which he was

charged despite being interviewed for twenty-five minutes. Trial counsel's use of the

video interview during closing, a trial strategy about which Seaton has not complained,

supports the motion court's conclusion that the decision to permit the jury to hear the

video was "made in the careful exercise of reasonable professional judgment."




         7
          Before making this argument during rebuttal closing, the State sought a ruling from the trial court that
Seaton's closing argument successfully opened the door to commenting about Seaton's invocation of his right to
remain silent.

                                                          16
      The trial court's denial of Seaton's Motion was not clearly erroneous. Point on

appeal denied.

                                   Conclusion

      The trial court's Judgment is affirmed.



                                         __________________________________
                                         Cynthia L. Martin, Judge

All concur




                                           17